Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021, has been entered.
 
Status of Claims
Claims 2, 6-12, 16, 17, and 19-28 were previously pending and subject to a Final Office Action having a notification date of December 9, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment on January 5, 201, 2020 (the “Amendment”) amending claims 2, 11, 16, 17, 19-25, and 27; canceling claims 26 and 28; and adding new claims 29 and 30.  The present Final Office Action addresses pending claims 2, 6-12, 16, 17, and 19-25, 27, 29, and 30 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC §112, second paragraph, set forth in the Final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 12 of the Amendment, Applicant takes the position that determining to communicate the claims data to the user device based on the number of medical claims being below the threshold provides a “practical application” by saving processor and/or storage resources and thus improving existing computer systems for patient verification of proposed services.
	If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. MPEP 2106.05(a).
That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Id.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.  Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  Id.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional Id.
It is important to note, however, that the judicial exception alone cannot provide the improvement.  Id.  The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).  Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
	In the present case, the alleged improvement asserted by the Examiner appears to be provided solely by the abstract idea, notwithstanding that the disclosure does not appear to provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Applicant’s reference to [0043] of the specification (see page 12 of the Amendment) is merely a generic discussion of cloud formation for providing processor and/or storage resources to manage user workloads without any discussion of the asserted improvement.
Applicant then refers to example 37 of the 2019 PEG which discusses how the claim as a whole recites a specific manner of automatically displaying icons which provides an improved user interface for electronic devices.  However, Applicant’s claims as a whole are not directed to a user interface for displaying data but instead are directed to receiving user input regarding whether medical goods/services were actually rendered to a patient as part of a pending medical 
On page 13 of the Amendment, Applicant takes the position that “determining to communicate the claim data, via a computer network, to a user device” as recited in claim 2 integrates the abstract idea into a practical application.  However, the Examiner disagrees as set forth above.
The rejection is maintained.

Claim Objections
Claims 29 and 30 are objected to because of the following informalities:  In line 2, it appears that “claims data” should be changed to --claim data--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Each of independent claim 2 and 16 has been amended to recite “accessing data indicating a number of medical claims on the medical insurance account and a threshold” and “based on the number of medical claims being below the threshold, determining to communicate the claim data...to a user device associated with the medical insurance account.”  However, the original specification does not appear to support determining to communicate the claim data to a user device associated with the medical insurance account based on the number of medical claims being below a threshold as now recited.
For reference, [0029]-[0030] of the present application are reproduced below:
[0029] Figure 2 is a flow chart of various embodiments of a method 200 for reducing fraudulent use of a medical identity to obtain medical goods or services, wherein analytics may be applied to the medical claims data. Identification information for a medical insurance account of a medical consumer may be received (step 205) and medical claims data associated with the medical insurance account received (step 210) as described previously for steps 105 and 110, respectively of method 100. At step 215, analytics may be applied to the medical claims data. The analytics may comprise one or more evaluations of the medical claims data to determine whether the medical claims data may be fraudulent. If the analytics indicate an abnormality with the medical claims data, a request may be made to the medical consumer for a verification of the medical claims data (step 220). A response from the medical consumer to the verification request may then be received (step 225). (Emphasis added).

[0030] Various embodiments of method 200 may serve to filter a portion of the medical claims data as having a high probability of being legitimate. These medical claims may not be transmitted to the medical consumer, thereby limiting the volume of communications to and from the medical consumer to only those medical claims By filtering the medical claims data with analytics, the medical consumer may receive fewer requests for verification and may be more likely to be responsive to the requests. Various embodiments may also apply the analytics to filter a portion of the medical claims data as having a high probability of being fraudulent, as discussed below.  (Emphasis added).


The above paragraphs thus disclose how “analytics” can be applied to the medical claims data to identify those medical claims likely be fraudulent and communicating such claims to the medical consumer, thus limiting the total number of claims received by the consumer for verification and increasing the likelihood of the consumer responding to the requests.  However, the above paragraphs do not disclose communicating the claims data to the consumer based on the total number of claims being below some threshold.  Stated differently, while it may be the case that application of the analytics disclosed in [0029]-[0030] results in a total number of claims communicated being reduced, a reduced number of claims (below some “threshold”) is not the reason the claims data is communicated to a user device of the consumer account as now recited in independent claims 2 and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Subject Matter Eligibility Criteria - Step 1:
As claims 2, 6-12, 27, and 29 are directed to a method (i.e., a process) and claims 16, 17,  19-25, and 30 are directed to a non-transitory computer-readable medium (i.e., a manufacture), they are all within at least one of the four statutory categories.  35 USC 101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 16 includes limitations that recite at least one abstract idea.  Specifically, independent claim 16 recites:
A computer-readable storage medium having instructions that, when executed by a computer, cause the computer to perform operations comprising:

accessing data indicating a number of medical claims by the patient and a threshold;
based on the number of medical claims being below the threshold, determining to communicate the claim data, via a computer network, to a user device associated with the medical insurance account;
causing display, at the user device, of at least a description of the medical good and/or service; 
receiving, via the computer network, a user input indicating whether the medical good and/or service was actually rendered to the patient; 
setting, based on the user input, a status in the database for the pending medical insurance claim that is based on the received user input; and
in response to the status set for the pending medical insurance claim, causing an action to be taken for the received pending medical insurance claim.

The Examiner submits that the foregoing underlined limitations constitute “certain
methods of organizing human activity” because receiving user input regarding whether medical goods/services were actually rendered to a patient as part of a pending medical insurance claim, setting a corresponding status, and then taking some action for the pending medical insurance claim (e.g., investigation, etc.) relates to commercial interactions and managing relations between people.  Furthermore, acknowledging receipt of goods/services relates to fundamental economic practices or principles.  Still further, the limitation “based on the number of medical 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 6, 7, 11, 24, 25, 29, and 30 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 6, 7, 24, and 25, these claims call for causing the medical insurance claim to be denied or investigated based on a respective status being set (which in turn is based on the user input) which again relates to commercial interactions and managing relations between people (“certain methods of organizing human activity”).
Claim 11 calls for receiving user input regarding whether medical goods/services were actually provided to a patient which relates to fundamental economic practices/principles, commercial interactions, and managing relations between people (“certain methods of organizing human activity”).
In relation to claims 29 and 30, these call for notifying a medical insurance provider of possible fraud based on a frequency at which a doctor provides a diagnosis and an average frequency at which other doctors provide the diagnosis which relates to fundamental economic practices/principles, commercial interactions, and managing relations between people (“certain methods of organizing human activity”).


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-readable storage medium having instructions that, when executed by a computer, cause the computer to perform operations (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)) comprising:
accessing a database to obtain claim data of a pending medical insurance claim on a medical insurance account, the claim data identifying a patient and indicating a medical good or service as having been provided to the patient (extra-solution activity and using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(g) and MPEP § 2106.05(f); conventional activity (receiving data over a network) as noted below, see MPEP § 2106.05(d)(II));
accessing data indicating a number of medical claims by the patient and a threshold (extra-solution activity as discussed in more detail below, see MPEP § 2106.05(f); conventional activity (receiving data over a network) as noted below, see MPEP § 2106.05(d)(II));
based on the number of medical claims being below the threshold, determining to communicate the claim data, via a computer network (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)), to a user device associated with the medical insurance account;
causing display, at the user device, of at least a description of the medical good and/or service (extra-solution activity as discussed in more detail below, see MPEP § 2106.05(g); conventional activity (transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
receiving at the server system, via the computer network (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)), a user input indicating whether the medical good and/or service was actually rendered to the patient; 
setting, by the server system (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)) and based on the user input, a status in the database (using computers or machinery as mere tools to perform the abstract idea as discussed in more detail below, see MPEP § 2106.05(f)) for the pending medical insurance claim that is based on the received user input; and
in response to the status set for the pending medical insurance claim, causing appropriate action to be taken for the received pending medical insurance claim.


Regarding the additional limitation of accessing a database to obtain claim data identifying a patient and a medical good or service and accessing medical claims data and a threshold, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation of causing a display of a description of the medical good or service, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (insignificant application) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the computer-readable storage medium, instructions, database, server system, computer network, and user devices the Examiner submits that these limitations amount to merely using a computer to perform the above-noted at least one abstract idea with conventional technology (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
For these reasons, representative independent claim 16 and analogous independent claim 2 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 16 and analogous independent claims 2 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 22: These claims specify that the network is the Internet and the display is caused via a website and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 23: These claims specify various types of claim data and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 8-10 and 19-21: These claims specify various types of displayed medical good/service descriptions and thus do no more than generally link use of the abstract idea to a 
Claims 12 and 17: These claims specify that the user (device) is a mobile device and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 27: This claim specifies a scenario under which the claim data is communicated to the user device (probability that claim is fraudulent) and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 29 and 30: These claims call for accessing data indicating a frequency at which a doctor provides a diagnosis and an average frequency at which other doctors provide the diagnosis which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitations of the computer-readable storage medium, instructions, database, server system, computer network amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f))
Regarding the additional limitation directed to accessing a database to obtain claim data identifying a patient and a medical good or service, accessing medical claims data and a threshold, and causing a display of a description of the medical good or service, all of which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 2, 6-12, 16, 17, and 19-25, 27, 29, and 30 are ineligible under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686